Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
Status of Claims
2.	Claims 1, 4 and 6 are currently under examination wherein claim 1 has been amended in applicant’s amendment filed on November 30, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2016-098917 A1) in view of Nanba et al. (US Pub. 2009/0047537 A1). Because .
	With respect to claims 1, 4 and 6, Joo et al. (‘425 A1) discloses a grain-oriented electrical steel sheet comprising by weight about 1-7% Si, about 0.005-0.500% Ba, Y or combination thereof, about 0.005% or less C, about 0.005% or less Al, about 0.0055% or less N, about 0.0055% or less S, about 0.01-0.50% Mn and a balance of Fe and inevitable impurities wherein the average particle diameter of the grains having a grain size of about 2 mm or more is about 10 mm or more; and the sheet includes Ba, Y or combination thereof segregated in the grain boundaries (abstract , paragraphs [0004], [0005], [0007], [0010] and [0012]). Joo et al. (‘425 A1) does not specify the B content range as claimed. Nanba et al. (‘537 A1) discloses a grain-oriented electrical steel sheet comprising by mass 0.003-0.500% B (abstract and paragraph [0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include by weight 0.003-0.500% B in the sheet of Joo et al. (‘425 A1) as disclosed by Nanba et al. (‘537 A1) in order to stabilize a second recrystallization or to realize other purposes as disclosed by Nanba et al. (‘537 A1) (paragraph [0033]).
The elemental content ranges disclosed by Joo et al. (‘425 A1) in view of Nanba et al. (‘537 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I.
Joo et al. (‘425 A1) in view of Nanba et al. (‘537 A1) does not specify the Formula 1 as claimed. However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 
Joo et al. (‘425 A1) in view of Nanba et al. (‘537 A1) does not specify that B would segregate to grain boundaries as claimed in claim 6. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Joo et al. (‘425 A1) in view of Nanba et al. (‘537 A1)’s sheets are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same B segregation as claimed would be expected in the claimed and Joo et al. (‘425 A1) in view of Nanba et al. (‘537 A1)’s sheets.
Response to Arguments
4.	The applicant’s arguments filed on November 30, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that Nanba et al. (‘537 A1) does not guide the skilled artisan to select B in any particular amount or in any particular alloy; disclose any 
Second, the applicant argues that Nanba et al. (‘537 A1) does not teach the Al content range as claimed. In response, the examiner notes that the elemental content ranges except that for B disclosed by Joo et al. (‘425 A1) rather than those disclosed by Nanba et al. (‘537 A1) have been relied upon to establish the ground of rejection. The combination of Joo et al. (‘425 A1) and Nanba et al. (‘537 A1) with a proper motivation as stated in the Office action dated September 30, 2021 is proper and therefore maintained herein. It is well held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that the applicant is arguing against the references individually, whereas, the obvious rejection relies on the 
Conclusions
5.	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733

2/28/2022